Citation Nr: 0401240	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for Huntington's Chorea.

Entitlement to service connection for loss of teeth due to 
dental trauma.

Entitlement to a compensable disability rating for a scar on 
the right side of the head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1979, 
with subsequent service in the Tennessee National Guard until 
discharge from that organization in October 1994.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board) in Washington DC.  
Such a hearing was scheduled for September 2001.  The veteran 
was notified of the scheduled time and place at his current 
address of record but failed to appear for the hearing.  When 
an appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(c).  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.

The appeal was previously before the Board in April 2001, 
when it was remanded to the RO for further procedural and 
evidentiary development.  The requested development has now 
been accomplished and the appeal has been returned to the 
Board for further appellate review.

To the extent that the veteran may be claiming entitlement to 
service connection for a scar on his chin and/or 
temporomandibular joint dysfunction, these matters have not 
yet been addressed by the RO and are hereby referred for 
appropriate action upon the return of the veteran's claims 
file to the RO.


FINDINGS OF FACT

1.  Huntington's Chorea was not initially manifested until 
many years after service.

2.  Trauma to any teeth other than tooth number 25 is not 
shown during service.

3.  No more than slight disfigurement from the scar on the 
veteran's right scalp is shown.

4.  The veteran's right scalp scar does not exhibit a single 
characteristic of disfigurement as defined by governing 
regulation.


CONCLUSIONS OF LAW

1.  Huntington's Chorea was not incurred or aggravated during 
service and may not be presumed to have been initially 
manifested therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  Service connection for purposes of dental treatment is 
not warranted for any tooth other than tooth number 25.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(West 2003).

3.  A compensable disability rating is not warranted for the 
veteran's right scalp scar.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).; 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
VA to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, the veteran was notified of 
the VA's responsibilities vs. his responsibilities in the 
development of his claims in letters of December 2001 and 
October 2003.  He was notified of the laws and regulations 
regarding service connection in an August 2000 Statement of 
the Case.  He was provided with the substance of the 
regulations implementing the VCAA in a March 2003 
Supplemental Statement of the Case.  He was provided with the 
substance of the amended regulations governing his claim for 
an increased rating for a scar in an October 2003 
Supplemental Statement of the Case.  Furthermore, in the text 
of the April 2001 Board remand, the weaknesses inherent in 
each of the remanded claims were explained, along with the 
actions necessary to remedy these evidentiary gaps.

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records identified by the veteran were obtained in support of 
his claim.  These records reflect his current disabilities 
and the treatment he receives.  He was also provided with 
several VA examinations.  Additionally service medical 
records and service personnel records reflecting his active 
service and his National Guard service have been obtained and 
included in his claims file for review by adjudicators.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues on appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for Huntington's Chorea.

The veteran contends that service connection is warranted for 
Huntington's Chorea.  He asserts that he began to develop 
this disease during service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as any organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects and refractive error of 
the eye are not considered diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c) 
and 38 C.F.R. § 4.9.  Service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service, or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990).  VA's General Counsel has further explained that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin, as 
long as the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service within the meaning of VA laws and regulations.  
VAOPGCPREC 82-90 (July 18, 1990).

VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand,  the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions which are more or less stationary in nature. See 
VAOPGCPREC 82-90 (July 18, 1990).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Because Huntington's Chorea is an hereditary disease, for a 
grant of service connection to be warranted, the evidence 
must show that it first manifested during active service, or 
that it progressed at an abnormally high rate during active 
service.  Manifestations during his National Guard service 
may not be considered, because Huntington's Chorea is a 
disease, rather than a residual of an injury.  

The evidence of record does not support the veteran's 
contention that the disease was initially manifest during 
service.  He was judged to have been psychiatrically and 
neurologically normal upon medical examinations throughout 
his active duty service and upon subsequent National Guard 
examinations as well.  His service medical records do not 
reflect any psychiatric or neurological abnormalities of any 
sort.  VA treatment records reflect that the initial 
diagnosis of Huntington's Chorea was made in 1992, many years 
after his discharge from active duty and well outside the 
presumptive period accorded to chronic diseases.  
Furthermore, no other linkage to service has been shown.  

The Board is cognizant of the veteran's sincerely expressed 
belief that his Huntington's Chorea is related to service.  
His written contentions are considered credible and are 
helpful to the Board in understanding the effect his 
disability has upon his life and daily functioning.  However, 
since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding the 
date of initial manifestation of this hereditary disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the preponderance of the evidence is against the 
veteran's claim and the benefit sought must be denied.


Entitlement to service connection for loss of teeth due to 
dental trauma.

The veteran contends that he was hit in the face with a beer 
bottle during service, cracking several of his lower front 
teeth, and resulting in the loss of those teeth.  

Review of the veteran's active service dental records shows 
that in July 1977, the veteran presented to the dental clinic 
on an emergency basis.  Upon examination, he had a fracture 
of tooth #25 (one of the lower front teeth).  The examining 
dentist indicated that he had sustained a blow to the face 
with an unknown foreign object, thought to be a beer bottle.  
The tooth was extracted and a splint was fashioned to fill 
the space.

Concurrent with his discharge from active duty, in April 
1979, the veteran filed a VA claim for dental work performed 
in service.  No VA adjudicatory action was taken; rather the 
claim was forwarded to the VA Hospital in accordance with the 
routine practice at the time.

The veteran's National Guard health records show that in 
1988, crowns were placed upon teeth numbers 24 and 25.

Eligibility for VA dental treatment was granted for tooth 
number 25 in an August 1999 rating decision, based upon the 
July 1977 extraction of that tooth after the veteran had been 
hit with the beer bottle.

The report of a September 2002 VA dental examination shows 
that at that time tooth #25 was "adequately replaced" with 
a cantilever fixed partial denture cemented onto tooth #24.  
No bone loss of the maxilla, mandible or hard palate which 
needed replacement by a prosthesis was identified during this 
examination.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  

Current VA Regulations provide for various categories of 
eligibility for VA outpatient dental treatment.  Class I 
eligibility pertains to veterans having a compensable 
service-connected dental condition (see 38 C.F.R. § 4.150).  
Class II dental treatment eligibility extends to one-time 
correction of noncompensable service-connected dental 
conditions.  Class III dental treatment eligibility extends 
to a veteran who has a dental condition which is 
professionally determined to be associated with and 
aggravating an established service-connected disability.  
Other categories of VA dental treatment eligibility include 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class IIa); 
former prisoners of war for less than 90 days (Class IIb); 
veterans having service-connected conditions rated 100 
percent (Class IV); certain Chapter 31 vocational 
rehabilitation trainees (Class V); and those having dental 
conditions which are clinically determined to be complicating 
a medical condition currently being treated by the VA (Class 
VI).  38 C.F.R. § 17.161.  The term "service trauma" has 
been interpreted by the VA General Counsel as excluding the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  VAOPGCPREC 5-
97 (1997).

For purposes of Class II eligibility, those having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge or release 
from active service, which took place before October 1, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) They 
were discharged or released under conditions other than 
dishonorable, from a period of active military, naval, or air 
service or not less than 180 days, (B) Application for 
treatment is made within one year after such discharge or 
release, (C) VA dental examination is completed within 14 
months after discharge or release unless delayed through no 
fault of the veteran.  38 C.F.R. § 17.161b.

The veteran is already a Class II eligible veteran with 
regard to tooth number 25.  In other words, he has been 
adjudicated eligible for any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition.  Service 
connection for purposes of dental treatment has been granted 
with regard to tooth number 25.  

As no bone loss of the maxilla, mandible or hard palate which 
needed replacement by a prosthesis was identified during the 
September 2002 VA examination, the veteran does not have a 
current dental disability for which compensation could be 
paid under 4.150.  Thus, in the absence of a compensable 
disability and a nexus to service, Class I eligibility is not 
for consideration.  In the absence of any other trauma during 
service to any other teeth, the veteran's Class II 
eligibility is limited to tooth number 25.  Although the 
veteran claims that three lower teeth were knocked out during 
the 1977 incident, the contemporaneous records do not bear 
out this statement.  The preponderance of the evidence is 
therefore against the grant of any further eligibility for 
dental treatment.


Entitlement to a compensable disability rating for a scar on 
the right side of the head.

The veteran contends his service-connected scar should be 
assigned a higher disability rating.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his scar following the 
initial award of service connection for the scar, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Review of the veteran's service medical records shows that 
the veteran was involved in a second incident with a beer 
bottle in February 1978.  The medical report shows that he 
was struck on the right side of his head with a beer bottle, 
causing lacerations.  Service connection for the scar 
residuals was granted by rating decision of August 1998 and a 
noncompensable disability rating was assigned.

Between August 1999 and August 2002, the pertinent rating 
criteria provided that scars, such as the one under 
consideration which is located on the veteran's head, inside 
his scalp line, were to be rated based upon the resulting 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The noncompensable disability rating 
which was assigned in 1998 reflected slight disfigurement of 
the head.  Moderately disfiguring scars would have been 
assigned a 10 percent disability rating.  A 30 percent 
disability rating would have been warranted in the case of 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability rating would have been 
warranted in the case of a scar which was completely 
disfiguring or resulted in an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).

Effective August 30, 2002, the rating criteria were revised.  
While the essential element of Diagnostic Code 7800 remained 
disfigurement, the new criteria provide some clarifications 
and definitions which are useful in this context.  An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent 
evaluation.  One characteristic of disfigurement warrants the 
assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2003).
 
The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's scar 
throughout the time frame at issue, the Board finds that a 
noncompensable disability rating is the most appropriate 
rating for the veteran's scar under both the old and new 
criteria from August 1998 until the present.  

The medical evidence pertaining to the 1978 scar on the right 
side of the veteran's head is rather scanty.  The veteran's 
National Guard medical records are negative for signs or 
symptoms involving the scar.  VA outpatient treatment records 
dated between 1992 and the present are also negative.  

In September 2003, the veteran was provided with a VA 
examination for purposes of compensation following his 
initial disagreement with the noncompensable rating assigned 
to the scar.  According to the report of this examination, 
the veteran had scars on both the right parietal scalp and 
the left crown of the scalp.  Only the information pertaining 
to the right scar is reported here, as service connection has 
not been claimed or granted for scars on the left side of his 
head.  The right scalp scar measured 1 centimeter by 4/10 of 
a centimeter.  There was no pain in the area of the scar, no 
adherence of the underlying tissue.  The scar was described 
as "very slightly atrophic" in texture, with "very minimal 
depression."  The scar was not unstable, was not deep, and 
was entirely within the scalp; not affecting the veteran's 
face at all.  The scar was described as superficial with no 
inflammation, edema, or keloid formation, and slightly 
hypopigmented.  The examiner rendered a diagnosis of a scar 
on the right parietal portion of the scalp consistent with a 
possible laceration from a bottle.  

Color photographs of the scar were taken during the 
examination and associated with the claims file.  Review of 
these by the undersigned, who is not a medical expert, 
reflects a barely-discernable scar surrounded by hair.  The 
hair is pushed aside for the picture and would cover the scar 
if left to fall into place.  The scar is faint, although the 
picture quality is extremely clear.  From a layperson's 
perspective, this scar cannot be considered disfiguring or 
repugnant, as it is shown in the September 2003 photographs.  

In applying the older regulatory criteria to the veteran's 
scar, no more than slight disfigurement is shown.  In the 
absence of moderate disfigurement, the preponderance of the 
evidence is against the assignment of a compensable 
disability rating under the older criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1998).  

In applying the newer regulatory criteria to the veteran's 
claim, the Board finds that the veteran does not have even a 
single characteristic of disfigurement resulting from the 
scar on the right side of his head.  The scar does not exceed 
5 inches in length, or one-quarter of an inch (0.6 cm) in 
width.  It is not adherent to underlying tissue, or hyper- or 
hypopigmented in an area exceeding six square inches.  It 
does not have abnormal skin texture in an area exceeding six 
square inches; nor does it have indurated and inflexible skin 
in an area exceeding six square inches.  Although the scar 
was described as very minimally depressed, given the small 
size of the scar and the fact that it is covered by hair and 
essentially invisible to the naked eye, the Board cannot find 
that the scar exemplifies even one characteristic of 
disfigurement due to its minimal depression.  The 
preponderance of the evidence is thus against the veteran's 
claim for a compensable disability rating under the newer 
rating criteria as well.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2003).

The Board holds that the criteria for a compensable 
evaluation for the scar on the right side of the veteran's 
head are not met or nearly approximated under either set of 
criteria.  The preponderance of the evidence is against the 
veteran's claim for a compensable rating for his right scalp 
scar and the claim must be denied.

Conclusion

Finally, it is noted that it is VA's defined and consistently 
applied policy to resolve reasonable doubt in favor of a 
claimant when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point.  
By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  In the present case, for the foregoing reasons and 
bases, there exists no reasonable doubt to be resolved in 
favor of the veteran.  Therefore, the claims must be denied.


ORDER

Service connection for Huntington's Chorea is denied.

Service connection for loss of teeth due to trauma is denied.

A compensable disability rating for a scar on the right side 
of the head is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



